    Case: 1:19-cv-01432 Document #: 9 Filed: 04/30/19 Page 1 of 10 PageID #:18



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

ANTHONY SIMS,                                   )
                                                )      Judge Robert M. Dow, Jr.
                    Plaintiff,                  )
                                                )      Case No.: 1:19-cv-01432
      v.                                        )
                                                )      Magistrate Judge M. David Weisman
DIVERSIFIED CONSULTANTS, INC.,                  )
                                                )
                    Defendant.                  )

               DIVERSIFIED CONSULTANTS, INC.’S
  ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S COMPLAINT

      NOW COMES the Defendant, Diversified Consultants, Inc. (“DCI”), by and through
undersigned counsel, and for its answer and affirmative defenses to Plaintiff’s Complaint,
states as follows:

                             NATURE OF THE ACTION

       1.     This action seeks damages for Defendant’s violation(s) of Fair Debt
Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

       ANSWER: DCI admits that plaintiff purports to bring this lawsuit pursuant
to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., but
denies any liability, damages or wrongdoing to the extent alleged in ¶ 1. Except as
specifically admitted, DCI denies the allegations in ¶ 1.

                            JURISDICTION AND VENUE

      2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C.§ 1331.

      ANSWER: DCI admits the allegations in ¶ 2 for jurisdictional purposes only.
Except as specifically admitted, DCI denies the allegations in ¶ 2.

      3.     Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

       ANSWER: DCI admits the allegations in ¶ 3 for venue purposes only. Except
as specifically admitted, DCI denies the allegations in ¶ 3.

                                            1
     Case: 1:19-cv-01432 Document #: 9 Filed: 04/30/19 Page 2 of 10 PageID #:19



                                         PARTIES

      4.      ANTHONY SIMS (“Plaintiff”) is a natural person, over 18-years-of-age,
who at all times relevant resided in this judicial district.

       ANSWER: DCI is without knowledge or information sufficient to form a
belief as to the truth of the allegations in ¶ 4.

       5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       ANSWER: DCI is without knowledge or information sufficient to form a
belief as to the truth of the allegations in ¶ 5.

       6.     Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       ANSWER: DCI is without knowledge or information sufficient to form a
belief as to the truth of the allegations in ¶ 6.

        7.       DIVERSIFED CONSULTANTS, INC. (“Defendant”) a telecom-specific
collection company, specializes in the bad debt recovery of wireless, landline, cable,
satellite, utilities, and security arenas. It offers third party collection and pre-collection
services; and resolves customers’ delinquency and dispute issues. The company was
founded in 1992 and is headquartered in Jacksonville, Florida. It has a satellite office in
Portland, Oregon.

       ANSWER: DCI admits that it has offices in Florida and Oregon and that its
business activities include, under certain circumstances, the collection of accounts for
third parties in various service areas. Except as specifically admitted, DCI denies the
allegations in ¶ 7.

       8.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       ANSWER: DCI admits only that when it acts as a debt collector as defined by
15 U.S.C. §1692a(6), its debt collection efforts may be regulated by certain provisions
of the FDCPA. Except as specifically admitted, DCI denies the allegations in ¶ 8.

       9.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).
       ANSWER: DCI is without knowledge or information sufficient to form a
belief as to the truth of the allegations in ¶ 9.




                                              2
     Case: 1:19-cv-01432 Document #: 9 Filed: 04/30/19 Page 3 of 10 PageID #:20



                             FACTUAL ALLEGATIONS

       10.   In February 2018, Plaintiff fell victim to Defendant’s persistent collection
call campaign.

       ANSWER: DCI denies the allegations in ¶ 10.

       11.    Upon information and belief, Defendant sought to collect a “debt” as that
term is defined by 15 U.S.C. § 1692a(5).

      ANSWER: DCI admits that it had an account in plaintiff’s name owed to
Comcast Corporation. Except as specifically admitted, DCI is without knowledge or
information sufficient to form a belief as to the truth of the allegations in ¶ 11.

       12.   Almost immediately, Plaintiff answered. Plaintiff noticed “pause” prior to
being connected to Defendant’s representative.

       ANSWER: DCI denies the allegations in ¶ 12.

      13.    Once connected to Defendant’s representative, Plaintiff politely requested
Defendant stop calling.

       ANSWER: DCI denies the allegations in ¶ 13.

       14.    In spite of Plaintiff’s request that Defendant stop calling, Defendant placed
no less than 35 additional unconsented-to phone calls to Plaintiff’s cellular telephone.

       ANSWER: DCI denies the allegations in ¶ 14.

       15.    At all times relevant, Plaintiff was the sole operator, possessor, and
subscriber of the number ending in 8003.

       ANSWER: DCI is without knowledge or information sufficient to form a
belief as to the truth of the allegations in ¶ 15.

       16.     At all times relevant, Plaintiff’s number ending in 8003 was assigned to a
cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       ANSWER: DCI is without knowledge or information sufficient to form a
belief as to the truth of the allegations in ¶ 16.

       17.   At all times relevant, Plaintiff was financially responsible for his cellular
telephone equipment and services.

                                            3
     Case: 1:19-cv-01432 Document #: 9 Filed: 04/30/19 Page 4 of 10 PageID #:21



       ANSWER: DCI is without knowledge or information sufficient to form a
belief as to the truth of the allegations in ¶ 17.

      18.    Defendant’s collection calls have severely disrupted Plaintiff’s everyday life
and overall well-being.

       ANSWER: DCI denies the allegations in ¶ 18.

       19.     Defendant’s telephone harassment campaign and illegal collection activities
have caused Plaintiff actual harm, including but not limited to, invasion of privacy,
nuisance, intrusion upon and occupation of Plaintiff’s cellular telephone capacity, wasting
Plaintiff’s time, the increased risk of personal injury resulting from the distraction caused
by the phone calls, decreased work productivity, aggravation that accompanies unsolicited
telephone calls, emotional distress, mental anguish, anxiety, loss of concentration,
diminished value and utility of telephone equipment and telephone subscription services,
the loss of battery charge, and the per-kilowatt electricity costs required to recharge his
cellular telephone as a result of increased usage of his telephone services.

       ANSWER: DCI denies any violations, wrongdoing, liability or damages to the
extent alleged in ¶ 19, and denies the allegations in ¶ 19.

                                 CLAIMS FOR RELIEF

                                     COUNT I:
             Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       20.    All paragraphs of this Complaint are expressly adopted and incorporated
herein as though fully set forth herein.

ANSWER: DCI repeats and realleges its answers to the allegations in the
preceding paragraphs as though fully stated herein.
                                 15 U.S.C. § 1692d(5)

       21.    Section 1692d provides:

              [a] debt collector may not engage in any conduct the natural consequence
              of which is to harass, oppress, or abuse any person in connection with the
              collection of a debt. Without limiting the general application of the
              foregoing, the following conduct is a violation of this section:

              (5) Causing a telephone to ring or engaging any person in telephone
              conversation repeatedly or continuously with intent to annoy, abuse,

                                             4
    Case: 1:19-cv-01432 Document #: 9 Filed: 04/30/19 Page 5 of 10 PageID #:22



             or harass any person at the called number.

15 U.S.C. § 1692d(5).

      ANSWER: Paragraph 21 contains only a legal conclusion requiring no
response. To the extent a response is necessary, DCI denies any violations,
wrongdoing, liability or damages to the extent alleged in ¶ 21.

        22.     Defendant violated 15 U.S.C. § 1692d(5) by placing no less than 35 phone
calls to Plaintiff in spite of Plaintiff’s request that they stop calling.

       ANSWER: DCI denies any violations, wrongdoing, liability or damages to the
extent alleged in ¶ 22, and denies the allegations in ¶ 22.

      23.    Defendant’s behavior of repeatedly calling Plaintiff was abusive, harassing,
and oppressive.

       ANSWER: DCI denies any violations, wrongdoing, liability or damages to the
extent alleged in ¶ 23, and denies the allegations in ¶ 23.

       24.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692d(5) pursuant to
section k of the FDCPA (15 U.S.C. § 1692k) which provides any debt collector who fails
to comply with any provision of [the FDCPA] with respect to any person is liable to such
person in an amount equal to the sum of –

      (1)    any actual damage sustained by such person as a result of such failure;
      (2)
      (A)    in the case of any action by an individual, such additional damages
             as the court may allow, but not exceeding $1,000.00; or

      (3)    in the case of any successful action to enforce the foregoing liability, the
             costs of the action, together with reasonable attorney’s fees as determined
             by the court.

      ANSWER: Paragraph 24 contains only a legal conclusion requiring no
response. To the extent a response is necessary, DCI denies any violations,
wrongdoing, liability or damages to the extent alleged in ¶ 24.

      WHEREFORE, Plaintiff requests the following relief:

      A.     a finding that Defendant violated 15 U.S.C. § 1692d(5);



                                            5
     Case: 1:19-cv-01432 Document #: 9 Filed: 04/30/19 Page 6 of 10 PageID #:23



       B.     an award of any actual damages sustained by Plaintiff as a result of
              Defendant’s violation(s);

       C.     an award of such additional damages, as the Court may allow, but not
              exceeding $1,000.00;

       D.     an award of costs of this action, together with reasonable attorney’s fees
              as determined by this Court; and

       E.     an award of such other relief as this Court deems just and proper.

              ANSWER: In response to the allegations following ¶ 24, which
constitutes a prayer for relief, DCI denies that plaintiff is entitled to any relief.

                                 COUNT II:
            Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

       25.    All paragraphs of this Complaint are expressly adopted and incorporated
herein as though fully set forth herein.

      ANSWER: DCI repeats and realleges its answers to the allegations in the
preceding paragraphs as though fully stated herein.

       26.    Defendant placed or caused to be placed no less than 35 non-emergency calls,
including but not limited to the aforementioned collection calls, to Plaintiff’s cellular
telephone utilizing an automatic telephone dialing system (“ATDS”) or an artificial or
prerecorded voice without Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

       ANSWER: DCI denies using an ATDS and denies the allegations in ¶ 26.

      27.   Upon information and belief, based on the lack of prompt human response,
Defendant employed an ATDS to place calls to Plaintiff’s cellular telephone.

       ANSWER: DCI denies using an ATDS and denies the allegations in ¶ 27.

       28.      Upon information and belief, the ATDS employed by Defendant transfers
the call to a live representative once a human voice is detected, hence the clear pause.

       ANSWER: DCI denies using an ATDS and denies the allegations in ¶ 28.

       29.    Upon information and belief, Defendant acted through its agents, employees,
and/or representatives at all times relevant.


                                             6
     Case: 1:19-cv-01432 Document #: 9 Filed: 04/30/19 Page 7 of 10 PageID #:24



       ANSWER: DCI is without knowledge or information sufficient to form a
belief as to the truth of the allegations in ¶ 29.

        30.     As a result of Defendant violations of 47 U.S.C. § 227 (b)(1)(A)(iii), Plaintiff
is entitled to receive $500.00 in damages for each violation.
       ANSWER: DCI denies any violations, wrongdoing, liability or damages to the
extent alleged in ¶ 30, denies the allegations in ¶ 30, and denies that plaintiff is entitled
to any relief.
       31.     As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227
(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each
violation.

       ANSWER: DCI denies any violations, wrongdoing, liability or damages to the
extent alleged in ¶ 31, denies the allegations in ¶ 31, and denies that plaintiff is entitled
to any relief.

WHEREFORE, Plaintiff requests the following relief:
       A.     a finding that Defendant violated 47 U.S.C. § 227 et seq.;
       B.     an award of statutory damages of at least $500.00 for each and every
       violation;
       C.     an award of treble damages of up to $1,500.00 for each and every violation;
       and
       D.     an award of such other relief as this Court deems just and proper.

      ANSWER: In response to the allegations following ¶ 31, which constitutes a
prayer for relief, DCI denies that plaintiff is entitled to any relief.

                              DEMAND FOR JURY TRIAL
       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all
issues in this action so triable of right.

       ANSWER: In response to the allegations following ¶ 31, which constitutes a
Jury Demand, DCI admits plaintiff purports to seek trial by jury, but denies that
plaintiff is entitled to any relief.

                               AFFIRMATIVE DEFENSES

              AND NOW, in further Answer to the Complaint, Defendant Diversified
Consultants, Inc. avers as follows:


                                               7
     Case: 1:19-cv-01432 Document #: 9 Filed: 04/30/19 Page 8 of 10 PageID #:25



                           FIRST AFFIRMATIVE DEFENSE

        Pursuant to 15 U.S.C. § 1692k(c), to the extent that a violation(s) is established and
in the event DCI is found to be a debt collector as defined by the FDCPA, which is denied,
any such violation(s) was not intentional and resulted from a bona fide error,
notwithstanding the maintenance of procedures reasonably adapted to avoid such error.

                         SECOND AFFIRMATIVE DEFENSE

       The equipment used by DCI is not covered by or subject to the TCPA.

                          THIRD AFFIRMATIVE DEFENSE

      If any phone calls were made to plaintiff, they are exempt from TCPA liability under
47 U.S.C. § 227(b)(1)(B), 47 U.S.C.§ 227(b)(2)(B), and 47 C.F.R. § 64.1200(a).

                         FOURTH AFFIRMATIVE DEFENSE

       If any phone calls were made to plaintiff, they were made by equipment that did not
have the capacity to store or produce telephone numbers to be called using a random or
sequential number generator and to dial such numbers.

                          FIFTH AFFIRMATIVE DEFENSE

       The phone calls were placed with plaintiff’s prior express consent.

                          SIXTH AFFIRMATIVE DEFENSE

     DCI denies any liability; however, regardless of liability, plaintiff has suffered no
damages as a result of the alleged violations of law.

                        SEVENTH AFFIRMATIVE DEFENSE

       Assuming that plaintiff suffered any damages, he has failed to mitigate his damages
or take other reasonable steps to avoid or reduce his damages.

                         EIGHTH AFFIRMATIVE DEFENSE

       Plaintiff has not incurred an injury in fact, and plaintiff does not therefore have
standing under Article III of the United States Constitution to bring the instant claims.




                                              8
     Case: 1:19-cv-01432 Document #: 9 Filed: 04/30/19 Page 9 of 10 PageID #:26



        WHEREFORE, Defendant, Diversified Consultants, Inc., respectfully requests that
plaintiff’s lawsuit be dismissed with prejudice, and for all other general and equitable relief.

Dated: April 30, 2019                       Respectfully submitted,

                                            s/ Morgan I. Marcus
                                            Morgan I. Marcus
                                            Andrew E. Cunningham
                                            Sessions, Fishman, Nathan & Israel, LLC
                                            141 West Jackson Boulevard, Suite 3550
                                            Chicago, Illinois 60604
                                            Telephone: (312) 578-0985
                                            E-mails:      mmarcus@sessions.legal
                                                          acunningham@sessions.legal

                                            Attorneys for Defendant,
                                            Diversified Consultants, Inc.




                                               9
    Case: 1:19-cv-01432 Document #: 9 Filed: 04/30/19 Page 10 of 10 PageID #:27



                            CERTIFICATE OF SERVICE
      I hereby certify that on April 30, 2019, a true and correct copy of the foregoing
Answer and Affirmative Defenses to Plaintiff’s Complaint was filed electronically in
the ECF system. Notice of this filing will be sent to the parties of record by operation of
the Court’s electronic filing system. Parties may access this filing through the Court’s
system.


                                                 s/ Morgan I. Marcus
                                                 Attorney for Defendant,
                                                 Diversified Consultants, Inc.




                                            10
